LEMMON, Judge.
This suit was consolidated for trial with that of Mrs. Glodys Powell, Individually and on behalf of her minor daughter, Louise Powell v. Logan Cab Company and St. Paul Fire and Marine Insurance Company, bearing docket No. 5341 in this court, 276 So.2d 324, decided this day.
For the reasons assigned in that case, the judgment of the trial court is reversed *326and it is now ordered that plaintiffs suit be dismissed at her costs.
Reversed and rendered.
GULOTTA, J., dissents with written reasons, 276 So.2d 326.